DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on February 11, 2022 is acknowledged.  Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 16 describe the viscosity of a composite cathode slurry which is used to produce a composite cathode.  Both claims 1 and 11, however, from which claims 10 and 16 respectively depend, describe complete batteries, which are 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. (hereinafter “Makino”) (U.S. Pub. No. 2019/0088994A1).
Regarding claims 1 and 11, Makino teaches an all-solid state secondary battery 10 comprising having a negative electrode collector 1, a negative electrode active material layer 2, a solid electrolyte layer 3, a positive electrode active material layer 4 (composite cathode), and a positive electrode collector 5 (substrate) in this order.  A solid electrolyte composition may be used in each of the negative electrode active material layer 2, the positive electrode active material layer 4, and the solid electrolyte layer 3 (see paragraph 38; FIG. 1).
The solid electrolyte composition includes (A) an inorganic solid electrolyte, (B) a binder, and (C) a dispersion medium (see paragraph 43).  The solid electrolyte 
As a positive electrode active material, elements capable of being complex with Li such as sulfur (active elemental sulfur) may be used (see paragraph 158).
As a negative electrode active material, a lithium single body or lithium alloys may be used (lithium anode) (see paragraph 172).
The solid electrolyte composition may include, as an inorganic solid electrolyte, a sulfide-based inorganic solid electrolyte (see paragraph 49).  The solid electrolyte composition may also contain an ion liquid (see paragraph 139).  The solid electrolyte composition may include, as a conductive auxiliary agent, carbonaceous materials (see paragraph 153).
Regarding claim 2, Makino teaches that the respective layers, including the positive electrode active material layer, may be composed of multiple layers (see paragraph 220).  Makino further teaches that inorganic solid electrolyte may include oxide-based inorganic solid electrolytes and that multiple inorganic solid electrolytes may be used in combination (see paragraphs 47 and 66).  As oxide-based inorganic solid electrolytes, LiPOD1 (where D1 is Co) and LiA1ON (where A1 is C) may be used (N-C-Co composite).
Regarding claim 3, Makino teaches that the solid electrolyte composition may contain a lithium salt, specifically a fluorine-containing organic lithium salt such as LiN(CF3CF2SO2)-2 (LiBETI) (see paragraphs 130 and 133).
Regarding claims 4, 5 and 12, Makino teaches as an exemplary sulfide-based inorganic solid electrolyte, Li10GeP2S12 (see paragraph 56).
Regarding claims 6 and 13, Makino teaches that the sulfide-based inorganic solid electrolyte may comprise Li2S and P-2S-5 at a ratio of 60:40 to 90:10 (see paragraph 55).
Regarding claims 7 and 14, Makino teaches that the conductive auxiliary agent may comprise graphite, carbon black, vaper-grown carbon fibers, carbon nanotubes or graphene (see paragraph 153).
Regarding claims 8 and 15, Makino teaches that the ion liquid is made of a cation and an anion (see paragraph 141).  The cation may include a pyrrolidinium cation having an alkyl substituent group, wherein the alkyl substituent group has its own alkyl substituent group P (see paragraphs 124, 125 and 144).  The anion may include a bis(fluorosulfonyl)imide ion (PY14FSI) (see paragraph 146).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Makino as applied to claims 1-9 and 11-15 above.
Regarding claims 10 and 17, although Makino does not explicitly teach at least one of the claimed impedance, reversible capacity, battery cycling time or discharge capacity, one of ordinary skill in the art would expect the all-solid state secondary battery 10 of Makino to exhibit at least one of the claimed impedance, reversible capacity, battery cycling time or discharge capacity because the all-solid state secondary battery 10 of Makino is substantially identical to the claimed battery in both structure and composition.  It has been held by the courts that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (see MPEP § 2112.01).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727